Name: Commission Regulation (EEC) No 2442/82 of 7 September 1982 amending Regulation (EEC) No 2819/79 making the importation of certain textile products originating in certain third countries subject to Community surveillancei
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 9 . 82 No L 261 / 19Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2442/82 of 7 September 1982 amending Regulation (EEC) No 2819/79 making the importation of certain textile products originating in certain third countries subject to Community surveillance establishing preferential arrangements with the Community no longer exist with regard to textile and clothing products reimported into the Community after working or processing in certain third countries ; whereas those measures should, therefore, be amended, HAS ADOPTED THIS REGULATION : Article 1 The second sentence of Article 4, paragraph A of Regulation (EEC) No 2819/79 is abolished . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), and in particular Article 10 thereof, Having consulted the Advisory Committee set up under Article 5 of the said Regulation , Whereas, by Commission Regulation (EEC) No 2819/79 (2), as extended by Regulation (EEC) No 3785/81 (3) and amended by Regulations (EEC) No 1656/81 (4) and (EEC) No 2208/82 (^ the Commission made the import of certain textile products from certain non-member countries subject to Community surveillance ; Whereas, by Council Regulation (EEC) No 636/82 of 15 March 1982 (6), an arrangement has been estab ­ lished, uniformly applicable in all the Member States, for certain textile and clothing products reimported into the Community after working or processing in certain third countries ; Whereas the reasons which justified the introduction of these measures in respect of imports from the Medi ­ terranean countries which had signed Agreements Article 2 Commission Regulation (EEC) No 2819/79 is not applicable to those textile and clothing products reim ­ ported into the Community after being subjected to outward processing operations which are accompanied by a prior authorization issued in accordance with Council Regulation (EEC) No 636/82. Article 3 This Regulation shall enter into force on 1 September 1982. It shall apply until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 September 1982. For the Commission Wilhelm HAFERKAMP Vice-President (  ) OJ No L 35, 9 . 2. 1982, p . 1 . (2) OJ No L 320, 15 . 12. 1979, p . 9 . (3) OJ No L 377, 31 . 12 . 1981 , p . 41 . 0 OJ No L 165, 23 . 6 . 1981 , p. 8 . O OJ No L 235, 10 . 8 . 1982, p . 17 . (6) OJ No L 76, 20 . 3 . 1982, p . 1 .